Name: Commission Regulation (EEC) No 2698/93 of 30 September 1993 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: Europe;  political geography;  animal product;  trade policy;  tariff policy
 Date Published: nan

 No L 245/80 Official Journal of the European Communities 1 . 10 . 93 COMMISSION REGULATION (EEC) No 2698/93 of 30 September 1993 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic into force of those Agreements, the Community has decided to apply with effect from 1 March 1992 the Interim Agreements concluded with the above countries ; Whereas the Interim Agreements referred to above provide for a reduction in the import levy for live swine and meat of domestic swine, fresh, chilled or frozen, falling within CN codes 0103 9219 and 0203 within certain quantity limits ; whereas, in order to ensure that the imports are regular, those quantities should be stag ­ gered over the year ; Whereas Additional Protocols to the abovementioned Interim Agreements have been initialled, the provisional application of which from 1 July 1993 has been adopted by Council Decision 93/421 /EEC (9), in order to improve access to the Community market for products originating in the countries concerned and in particular for certain agriculture products listed in Annexes X b (Poland and Hungary) and XIII b (the former Czech and Slovak Federal Republic) to the Interim Agreements ; Whereas the Additional Protocols referred to above provide that the live swine and meat of domestic swine, fresh, chilled or frozen, falling within CN codes 0103 9219 and 0203 listed, respectively, in Annexes X b and XIII b to the Interim Agreements are to be subject to a levy reduction of 60 % from 1 July 1993 and that the quantities in tonnes set for 1994 are to apply from 1 July 1993 to 30 June 1994 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Poland of the other part ('), as amended by Regulation (EEC) No 2233/93 (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Hungary, of the other part (3), as amended by Regulation (EEC) No 2234/93 (4), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Czech and Slovak Federal Republic, of the other part 0, as amended by Regulation (EEC) No 2235/93 (*), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat Q, as last amended by Regulation (EEC) No 1249/89 (8), and in particular Article 22 thereof, Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community of the one part, and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic of the other part, were signed on 16 December 1991 ; whereas, pending the entry Whereas certain categories of products in the pigmeat sector have already been allocated for the period 1 July 1993 to 30 September 1993 by Commission Regulation (EEC) No 2032/93 of 26 July 1993 determining the extent to which applications lodged in July 1993 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (10) can be accepted ; Whereas, while bearing in mind the provisions of the Interim Agreements intended to guarantee the origin of the product, the administration of the said arrangements should be based on import licences ; whereas, to that end, the detailed rules for submission of the applications and (') OJ No L 56, 29. 2. 1992, p. 3 . 0 OJ No L 200, 10 . 8 . 1993, p. 3 . 0 OJ No L 56, 29. 2. 1992, p. 6. 0 OJ No L 200, 10. 8 . 1993, p. 4. 0 OJ No L 56, 29. 2. 1992, p. 9. 0 OJ No L 200, 10 . 8 . 1993, p. 5. 0 OJ No L 282, 1 . 11 . 1975, p. 1 . (8) OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 195, 4. 8 . 1993, p . 42. H OJ No L 184, 27. 7. 1993, p. 31 . 1 . 10 . 93 Official Journal of the European Communities No L 245/81 Subject to the provisions of Article 2, the rate of reduction in the levy shall be that in force during the period in which applications are submitted. Article 2 1 . From 1993 to 1996 the quantities fixed for the groups referred to in Article 1 shall be allocated for each period in quarterly instalments of 25 % applicable on 1 July, 1 October, 1 January and 1 April. 2. The quantities distributed for the quarter from 1 July to 30 September 1993 together with the quantities available for the quarter from 1 October to 31 December 1993 appear in Annex IV. In the case of quantities imported on the basis of import licences issued for the period 1 July to 30 September 1993 pursuant to Article 2 of Regulation (EEC) No 564/92 at a reduced levy rate 40 %, the operators concerned shall be reimbursed for the amounts overpaid. the information which must appear on the applications and licences, by derogation from Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance ­ fixing certificates for agriculture products ('), as last amended by Regulation (EEC) No 1963/93 (2), should be laid down ; whereas, in addition, provision should be made for the certificates and licences to be issued after a period of consideration, applying, where necessary, a single percentage reduction ; Whereas Commission Regulation (EEC) No 564/92 (3), as last amended by Regulation (EEC) No 1826/93 (4), should be repealed with effect from 1 July 1993, which is the date of application of the Additional Protocols ; whereas, however, import licences for the quantities available for the period 1 July to 30 September 1993 have already been issued on the basis of the abovementioned Regulation ; whereas in order to ensure a smooth transition to the new provisions and in particular to ensure that all the quanti ­ ties covered by the said licence, regardless of whether they have been imported already or not, benefit from the increase to 60 % in the rate of reduction of the levy, those quantities should be made subject to the provisions of this Regulation and provision should be made for amounts overpaid to be reimbursed ; Whereas, in order to ensure proper administration of the system, the guarantee for import licences under the said system should be fixed at ECU 30 per 100 kg ; whereas, in view of the likelihood of speculation inherent in the system in the pigmeat sector precise conditions governing access by operators to the said system should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 3 The import licences referred to in Article 1 shall be subject to the following provisions : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, must prove to the satisfaction of the competent autho- v rities in the Member States that they have been active in trade with third countries in products in the pigmeat sector for at least the preceding 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime ; (b) the licence application may contain only one of the group numbers referred to in Annex I to this Regula ­ tion. The application may relate to several products covered by different CN codes and originating in one of the three countries covered by this Regulation. In such cases, all the CN codes shall be indicated in section 1 6 and their designation in section 1 5 ; A licence application must relate to at least one tonne and to a maximum of 25 % of the quantity available for the group concerned and the period as specified in Article 2 ; (c) section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation of import from the country indi ­ cated ; (d) section 20 of licence applications and licences shall show one of the following : Reglamento (CEE) n ° 2698/93, Forordning (E0F) nr. 2698/93, Verordnung (EWG) Nr. 2698/93, HAS ADOPTED THIS REGULATION : Article 1 All imports into the Community under the arrangements provided for in Article 14 (2) and (4) of the Interim Agreements of products in groups 1 , 2, 3, 4, 5, 6, 7, 8 , 9, 10 and 11 referred to in Annex I to this Regulation, shall be subject to the presentation of an import licence. The quantities of products to which these arrangements apply and the rate of reduction in the levy shall be those listed by group in Annex I. (') OJ No L 331 , 1 . 12. 1988, p. 1 . (2) OJ No L 177, 21 . 7. 1993, p. 19. (3) OJ No L 61 , 6. 3. 1992, p. 9. (4) OJ No L 167, 9 . 7. 1993, p. 10 . Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2698/93, No L 245/82 Official Journal of the European Communities 1 . 10. 93 Regulation (EEC) No 2698/93, Reglement (CEE) n ° 2698/93, Regolamento (CEE) n . 2698/93, Verordening (EEG) nr. 2698/93, Regulamento (CEE) n? 2698/93 . (e) section 24 of licences shall show one of the following : Levy reduced in accordance with : Reglamento (CEE) n ° 2698/93, Forordning (E0F) nr. 2698/93, Verordnung (EWG) Nr. 2698/93, Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2698/93, added to the quantity available in respect of the following period. 5. Licences shall be issued as quickly as possible after the Commission has taken its decision. 6. Licences issued shall be valid throughout the Community. Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence . The figure 0 shall accordingly be entered in section 19 of the licence . Article 8 The imported products shall be placed in free circulation on presentation of a certificate issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreement. Article 9 Regulation (EEC) No 564/92 is hereby repealed. However, it shall continue to apply to the quantities for which import licences have been issued for the periods 1 January to 31 March and 1 April to 30 June 1993 pursuant to Article 4 (5) of that Regulation . The quantities for which import licences have been issued for the period 1 July to 30 September 1993 pursuant to Article 2 of the abovementioned Regulation shall be governed by the provisions of this Regulation . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993. Regulation (EEC) No 2698/93, Reglement (CEE) n ° 2698/93, Regolamento (CEE) n . 2698/93, Verordening (EEG) nr. 2698/93, Regulamento (CEE) n? 2698/93. Article 4 1 . Licence applications shall be lodged during the first 10 days only of each period as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products in the same group in the Member State in which his appli ­ cation is lodged or in other Member States ; where an applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible. 3 . The Member State shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, or applications lodged for each of the products in the groups. Such notification shall include a list of applicants and a statement of the quantities applied for in each group. All notifications, including notifications that there have been no applications, shall be made by telex or fax on the working day stipulated, drawn up on the model shown in Annex II in cases where no application is made, and on the models shown in Annexes II and III in cases where applications have been made. 4. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in quantities applied for. If the overall quantity for which applications have been submitted is less than the quantity available, the Commis ­ sion shall calculate the quantity remaining, which shall be 1 . 10. 93 Official Journal of the European Communities No L 245/83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1993. For the Commission Rene STEICHEN Member of the Commission No L 245/84 Official Journal of the European Communities 1 . 10 . 93 ANNEX I A. Products originating in Hungary I. Levy reduction of 50 % (in tonnes) Group No CN code 1 July 1993 to30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 1601 00 91 5 200 5 600 6 000 2 1602 49 15 260 280 300 1602 49 19 3 0210 11 11 1 300 1 400 1 500 0210 12 11 0210 19 40 0210 19 51 II . Levy reduction of 60 % (in tonnes) Group No CN code 1 July 1993 to30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 4 0203 11 10 26 000 28 000 30 000 0203 12 11 0203 12 19 . 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0 0203 19 59 0203 21 10 0203 2211 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 (*) 0203 29 59 0 Excluding tenderloin presented alone . B. Products originating in Poland I. Levy reduction of 50 % (in tonnes) Group No CN code 1 July 1993 to30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 5 0210 11 11 2 600 2 800 3 000 0210 1119 0210 1131 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 1 . 10 . 93 Official Journal of the European Communities No L 245/85 (in tonnes) Group No CN code 1 July 1993 to30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 6 1601 00 91 1 950 2100 2 250 1601 00 99 7 1602 41 10 8 300 9 000 9 600 1602 4210 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 II . Levy reduction of 60 % (in tonnes) Group No CN code 1 July 1993 to30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 8 0103 9219 1 200 1 300 1 400 9 0203 11 10 8 400 9 100 9 800 0203 1211 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55Q 0203 19 59 0203 21 10 0203 2211 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 (*) 0203 29 59 (*) Excluding tenderloin presented alone. C. Products originating in the Czech and Slovak Republics Levy reduction of 60 % (in tonnes) Group No CN code 1 July 1993 to30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 10 0103 9219 5 600 6 000 6 400 0203 11 10 0203 1211 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (*) 0203 19 59 0203 21 10 0203 2211 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0 0203 29 59 11 1602 41 10 600 650 700 1602 4210 1602 49 (*) Excluding tenderloin presented alone. No L 245/86 Official Journal of the European Communities 1 . 10 . 93 ANNEX II Application of Regulation (EEC) No 2698/93 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3-Pigmeat sector Request for import licences at reduced levies Date Period Member State : Sender : Contact : Telephone No : Telefax No : Group No Quantity demanded 1 2 3 4 5 6 7 8 9 10 11 1 . 10 . 93 Official Journal of the European Communities No L 245/87 ANNEX III Application of Regulation (EEC) No 2698/93 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3-Pigmeat sector Request for import licences at reduced levies Date Period Member State ^No '' CN code Declarer (name and address) ^tonnes)' Total tonnes of croup number ANNEX IV (tn tonnes) Country Group No Quantities granted Quantities available From 1 July 1993 to 30 September 1993 From 1 October 1993 to 31 December 1993 Hungary 1 1 200,00 1 400,00 2 10,'25 119,75 3 0,00 650,00 4 1 901,00 11 099,00 Poland 5 0,00 1 300,00 6 214,00 761,00 7 636,00 3 514,00 8 0,00 600,00 9 20,00 4 180,00 Czech and Slovak 10 0,00 2 800,00 Republics 1 1 0,00 300,00